Citation Nr: 1550965	
Decision Date: 12/04/15    Archive Date: 12/16/15

DOCKET NO.  06-27 159	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from July 1969 to July 1971 and from January 1984 to July 1993.  Records show he served in the Republic of Vietnam from January 1970 to October 1970 and received awards including the Purple Heart medal and the Combat Infantryman Badge, and that he served in Southwest Asia from December 1990 to May 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2006 rating decision by the St. Petersburg, Florida, Regional Office (RO) of the Department of Veterans Affairs (VA).  The case was remanded for additional development in July 2010, June 2013, and April 2014.

The issue of entitlement to service connection for chronic obstructive pulmonary disease was referred for adjudication to the Agency of Original Jurisdiction (AOJ) in April 2014.  There is no indication of any subsequent action as to that matter.  Therefore, the Board does not have jurisdiction over that issue, and it is again referred to the AOJ for appropriate action.  


FINDING OF FACT

The evidence as to whether the Veteran's low back disability was incurred as a result of active service is in equipoise.


CONCLUSION OF LAW

The Veteran's low back disability was incurred during active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.304, 3.306 (2015).



REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting from injury suffered or disease contracted in the line of duty or for aggravation of preexisting injury suffered or disease contracted in the line of duty.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2015).  In addition, service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d) (2015).  

A Veteran is presumed to be in sound condition, except for defects, infirmities or disorders noted when examined, accepted, and enrolled for service, or where clear and unmistakable evidence establishes that an injury or disease existed prior to service and was not aggravated by service.  38 U.S.C.A. § 1111 (West 2014); 38 C.F.R. § 3.304(b) (2015).  A preexisting injury or disease will be considered to have been aggravated by active military service, where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  Aggravation may not be conceded where the disability underwent no increase in severity during service.  38 U.S.C.A. § 1153 (West 2014); 38 C.F.R. § 3.306 (2015).  

Where a Veteran is seeking service connection for a disability, due consideration shall be given to the places, types, and circumstances of service as shown by the service record, the official history of each organization in which the Veteran served, the Veteran's medical records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a) (West 2014).  In the case of a Veteran who engaged in combat with the enemy in active service with a military, naval, or air organization of the United States during a period of war VA shall accept as sufficient proof of service-connection of any disease or injury alleged to have been incurred in or aggravated by that service satisfactory lay or other evidence of service incurrence or aggravation of such injury or disease, if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the fact that there is no official record of incurrence or aggravation in that service.  38 U.S.C.A. § 1154(b) (West 2014); 38 C.F.R. § 3.304(d) (2015).

Service connection can be granted for certain chronic diseases if manifest to a degree of 10 percent or more within one year of separation from active service and for certain diseases specific to radiation-exposed veterans.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2015).  Arthritis is a chronic disease for presumptive service connection purposes.  38 C.F.R. § 3.309(a).  

Compensation will be paid for disability due to undiagnosed illness and medically unexplained chronic multisymptom illnesses to a Persian Gulf War veteran who exhibits objective indications of a qualifying chronic disability if that disability became manifest either during active service in the Southwest Asia theater of operations, or to a degree of 10 percent or more not later than December 31, 2016, and by history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis.  38 U.S.C.A. § 1117 (West 2014); 38 C.F.R. § 3.317(a) (2015).  The term medically unexplained chronic multisymptom illness means a diagnosed illness without conclusive pathophysiology or etiology that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstrations of laboratory abnormalities.  Chronic multisymptom illness of partially understood etiology and pathophysiology, such as diabetes and multiple sclerosis, will not be medically unexplained.  38 C.F.R. § 3.317(a)(2)(ii) (2015).  

Signs or symptoms which may be manifestations of undiagnosed illness or medically unexplained chronic multisymptom illness include, but are not limited to: (1) Fatigue, (2) Signs or symptoms involving skin, (3) Headache, (4) Muscle pain, (5) Joint pain, (6) Neurologic signs and symptoms, (7) Neuropsychological signs or symptoms, (8) Signs or symptoms involving the respiratory system (upper or lower), (9) Sleep disturbances, (10) Gastrointestinal signs or symptoms, (11) Cardiovascular signs or symptoms, (12) Abnormal weight loss, and (13) Menstrual disorders.  38 C.F.R. § 3.317(b) (2015).  

Presumptive service connection may also be established for certain infectious diseases if manifest to a degree of 10 percent or more within one year from the date of separation from a qualifying period of service.  38 U.S.C.A. § 1118 (West 2014); 38 C.F.R. § 3.317(c) (2015).  

If signs or symptoms have been attributed to a known clinical diagnosis, service connection may not be provided under the specific provisions pertaining to Persian Gulf veterans.  VAOPGCPREC 8-98 (1998), 63 Fed. Reg. 56703 (1998).  The very essence of an undiagnosed illness is that there is no diagnosis.  Stankevich v. Nicholson, 19 Vet. App. 470 (2006); Gutierrez v. Principi, 19 Vet. App. 1 (2004) (Persian Gulf War Veteran's symptoms cannot be related to any known clinical diagnosis for compensation to be awarded under 38 U.S.C.A. § 1117.  

Even though a disease is not included on the list of presumptive diseases, a nexus between the disease and service may nevertheless be established on the basis of direct service connection.  Stefl v. Nicholson, 21 Vet. App. 120 (2007).  When a claimed disorder is not included as a presumptive disorder, direct service connection may nevertheless be established by evidence demonstrating that the disease was in fact incurred during service.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word chronic.  Continuity of symptomatology is required only where the condition noted during service is not, in fact, shown to be chronic or when the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2015).  Continuity of symptomatology applies to those conditions explicitly recognized as chronic under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

In order to prevail on the issue of entitlement to service connection, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247 (1999).  A Veteran seeking service connection must establish the existence of a disability and a connection between service and the disability.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000).  

Medical evidence is required to demonstrate a relationship between a current disability and the continuity of symptomatology demonstrated if the condition is not one where a lay person's observations would be competent.  Clyburn v. West, 12 Vet. App. 296 (1999).  Whether lay evidence is competent and sufficient in a particular case is an issue of fact and lay evidence can be competent and sufficient to establish a diagnosis when (1) a layperson is competent to identify the medical condition (sometimes the layperson will be competent to identify the condition where the condition is simple, for example, a broken leg, and sometimes not, for example, a form of cancer), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

Lay evidence presented by a Veteran concerning continuity of symptoms after service may generally be considered credible and competent regarding those issues for which is can be competent, regardless of a lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (2006).  The Board has the authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other evidence.  Madden v. Gober, 125 F.3d 1477 (Fed. Cir. 1997).  VA may favor one medical opinion over another, provided an adequate basis is provided.  Owens v. Brown, 7 Vet. App. 429 (1995).

It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case, with all reasonable doubt to be resolved in favor of the claimant.  38 C.F.R. § 3.102 (2015).

The Veteran contends that he has a low back disability as a result of active service.  He reported having fallen off a semi-trailer injuring his back in approximately 1985 or 1986 with intermittent nagging back pain after that injury.

The service medical records are negative for complaint or treatment for a low back disorder.  The Veteran's June 1969 pre-induction examination included a normal clinical evaluation of the spine.  In a June 1989 report of medical history, the Veteran reported having been treated for polio at a very young age.  He denied a history of recurrent low back pain in a report of medical history in April 1993.  An examination at that time revealed a normal clinical evaluation of the spine.  An X-ray examination of the chest noted slight degenerative changes of the thoracic spine.  

VA treatment records include X-ray examination reports dated in October 1997 and November 19998 that show degenerative changes to the thoracic spine.  An October 2001 report noted the Veteran sustained injuries to the right shoulder and right low back two nights earlier when he fell backward from a three foot height while unloading a lawn mower from a ramp.  The examiner noted there was no evidence of deformity, tenderness, or spasm to the back, but that he described occasional sharp pain when he turned too quickly.  It was noted that an X-ray study of the lumbar spine, although negative for fracture, revealed evidence of present subluxation and degenerative disc disease at L5-S1.  The diagnosis was acute lumbar strain.  A June 2005 X-ray study revealed minimal spondylolisthesis of L4 on L5, moderate degenerative joint disease at L4-L5 and L5-S1 with anterior osteophytes, and mild degenerative joint disease in the upper to mid lumbar spine.  An October 2005 magnetic resonance imaging (MRI) scan revealed multilevel degenerative disease with most significant disease at the L4-L5 level with mild anterior subluxation associated with moderate diffuse disc bulge, ligamentum flavum hypertrophy, and bilateral facet degenerative disease producing moderate to severe narrowing of the spinal canal and neuroforaminal exits.  Records show he underwent L4-L5 discectomies and L4-L5 fusion in March 2006.

On VA examination in August 2010 the Veteran reported having sustained a lower back injury in approximately 1986.  The examiner found that an opinion as to whether degenerative disc disease could be connected to active service could not be provided without resorting to mere speculation.  It was noted that there were no reports of treatment for low back pain in service and no low back complaints or abnormalities were noted upon discharge examination.  The examiner noted that the Veteran had a nearly 15 year military career and that the physical rigors of that career could have easily predisposed him to degenerative disc disease and low back pain.  It was further noted that he had poliomyelitis as a child and that the physical rigors of his military career could be especially injurious to a person who already had weakened spinal musculature due to poliomyelitis.  Low back problems were noted to be a well-known feature of post-poliomyelitis syndrome, and that the spinal muscles were often so weakened by the virus that decades after the infection the spinal column may be left contorted by scoliosis.  The examiner found that it was within the realm of possibility that the Veteran had post-poliomyelitis syndrome and that the rigors of service, and his self-reported lower back injury, aggravated or perhaps otherwise contributed to his degenerative disc disease of the lumbar spine.

A January 2014 VA examiner found that it was less likely that the Veteran's current low back condition was caused by or a result of service.  It was noted that there was no objective evidence to support that he had a chronic ongoing low back condition based upon a review of service medical records, and no objective evidence of aggravation due to a congenital poliomyelitis condition.  The examiner found there was no objective evidence of chronicity of low back pain until 2005,  approximately 12 years after service, and noted that the Veteran had an injury in 2001.  In an August 2014 addendum the examiner found it was less likely that current degenerative joint disease of the lumbar spine was caused by or a result of service.  It was noted there was no objective evidence to support a finding of chronic ongoing complaints or treatment for a back condition during or soon after service, that there was no objective evidence of aggravation over and beyond an expected natural progression, and that the low back symptoms complained of seven to ten years after service could not be reasonably connected to service when there were multiple other factors such as aging, occupational, and daily activity, in the intervening years. 

Based upon a review of the record, the Board finds the evidence as to whether the Veteran's low back disability was incurred as a result of active service is in equipoise.  The Board finds that the X-ray evidence shows the Veteran had slight degenerative changes of the thoracic spine during active service.  Although he reported a history of poliomyelitis as a child, there is no indication of a low back or thoracic spine disorder on his examination prior to service.  There is also no evidence indicating that degenerative changes to the thoracic spine are an expected natural progression of poliomyelitis such that they can be clearly and unmistakably found to have preexisted service.  In the absence of such evidence, the Board finds the August 2010 examiner's statement places the evidence in equipoise that the Veteran had post-poliomyelitis syndrome and that the rigors of his service and an injury in 1986 aggravated or otherwise contributed to his degenerative disc disease of the lumbar spine.

The Board notes that the Veteran is presumed to have been in sound condition upon his entry into active service and that clear and unmistakable evidence does not establish that a low back injury or disease existed prior to service and was not aggravated by service.  Additionally, the January 2014 and August 2014 VA opinions are found to warrant a lesser degree of probative weight because no explanation was provided to account for the onset of degenerative spinal changes in service or the fact that X-ray studies in October 2001 revealed degenerative disc disease only two days after the reported acute back injury.  Therefore, resolving reasonable doubt in favor of the Veteran, the claim for entitlement to service connection for a low back disability must be granted.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for a low back disability is granted.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


